Citation Nr: 1008954	
Decision Date: 03/09/10    Archive Date: 03/17/10	

DOCKET NO.  05-25 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for arthritis of multiple joints, to include the 
hands, and, if so, whether the claim may be allowed. 

2.  Entitlement to an initial disability rating in excess of 
10 percent for pes cavus of the left foot, with neuroma and 
hallux valgus, left great toe. 

3.  Entitlement to an initial disability rating in excess of 
10 percent for pes cavus of the right foot, with neuroma and 
hallux valgus, right great toe. 

4.  Entitlement to an increased (compensable) disability 
evaluation for hemorrhoids.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had periods of active service from February 1976 
to August 1987 and from March 2003 to February 2004.

The Board notes that a review of the record reveals that 
service connection is in effect for a number of disabilities.  
These are:  Traumatic degenerative joint disease of the 
cervical spine, rated as 40 percent disabling; sinusitis, 
rated as 30 percent disabling; bursitis and tendinitis, with 
degenerative joint disease of the right shoulder, rated as 
20 percent disabling; bursitis and tendinitis, with 
degenerative joint disease, of the left shoulder, rated as 
20 percent disabling; degenerative joint disease of the 
lumbar spine, rated as 20 percent disabling; lateral 
instability of the right knee, rated as 20 percent disabling; 
degenerative joint disease of the right knee, rated as 
20 percent disabling; pes cavus of the right foot, with 
neuroma and hallux valgus, right great toe, rated as 
10 percent disabling; pes cavus, left foot, with neuroma and 
hallux valgus, left great toe, rated as 10 percent disabling; 
irritable bowel syndrome, rated as 10 percent disabling; 
myositis and myalgia of the right tibia and fibula, rated as 
noncompensably disabling; trigger finger of the middle and 
index fingers and thumbs of both hands, rated as 
noncompensably disabling; limitation of extension of the 
right knee, rated as noncompensably disabling; hemorrhoids, 
rated as noncompensably disabling; and bilateral carpal 
tunnel syndrome, rated as noncompensably disabling.  A 
combined disability of 90 percent has been in effect since 
February 2004.  

A review of the record reveals the case was previously before 
the Board in February 2008 at which time it was remanded for 
both procedural and substantive purposes.  Issues before the 
Board at that time included the Veteran's claim for service 
connection for disability manifested by trigger fingers on 
the hands and whether new and material evidence had been 
received to reopen a previously denied claim of entitlement 
to service connection for bilateral carpal tunnel syndrome 
(claimed as numbness in the fingertips).  By rating decision 
dated in November 2009, service connection for bilateral 
carpal tunnel syndrome was granted.  A noncompensable 
evaluation was assigned, effective February 25, 2004.  
Additionally, service connection for trigger fingers of the 
middle, index, and thumbs of both hands was granted, and a 
noncompensable evaluation was assigned, effective 
February 25, 2004.  

In view of the foregoing, the only issues for consideration 
at that time are those listed on the title page.  For reasons 
which will be set forth below, however, the appeal as to the 
claims with regard to increased ratings for disabilities 
involving each great toe and an increased rating for 
hemorrhoids are being remanded to the RO by way of the 
Appeals Management Center in Washington, D.C.  VA will notify 
the Veteran should further action be required.  


FINDINGS OF FACT

1.  By rating decision dated in March 1991, the RO denied 
entitlement to service connection for multiple joint 
arthritis.  

2.  Evidence received since the time of the 1991 decision is 
of sufficient significance that it raises a reasonable 
possibility of substantiating the Veteran's current claim.


CONCLUSIONS OF LAW

1.  The decision of the RO in March 1991 denying the 
Veteran's claim for service connection for arthritis of 
multiple joints is final.  38 U.S.C.A. §§ 1110, 1131, 7105 
(West 2002); 38 C.F.R. § 20.1103 (2009).

2  Evidence received since the time of the RO's March 1991 
decision denying entitlement to service connection for 
multiple joint arthritis is both new and material, and 
sufficient to reopen the Veteran's claim.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching its determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the Veteran's 
claims file, to include her multiple contentions, as well as 
service treatment records, and both VA and private treatment 
records and examination reports.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
its decision, there is no requirement that the evidence 
submitted by the Veteran or obtained on her behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
the Veteran's claim, and what the evidence in the claims file 
shows, or fails to show, with respect to that claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380 (Fed. Cir. 2000), and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

The Veteran in this case seeks service connection for 
multiple joint arthritis which she essentially alleges is 
related to the wear and tear of her many years of active 
service.

In this regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131.

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.

Service connection may be presumed for arthritis if the 
Veteran served continuously for ninety (90) days or more 
during a period of war or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of 10 percent or more within one year from the date of 
discharge, and there is no evidence of record establishing 
otherwise.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that for service connection to be awarded there must be:  
(1) Medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances, lay evidence of 
inservice incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed 
inservice disease or injury and the present disease or 
injury.  Coburn v. Nicholson, 19 Vet. App. 427 (2006); 
Disabled American Veterans v. Secretary of Veterans Affairs, 
419 F.3d 1317 (Fed. Cir. 2005); Shedden v. Principi, 381 F.3d 
1163, 1166 (Fed. Cir. 2004).  If the Veteran fails to 
demonstrate any one element, denial of service connection 
will result.  

However, once entitlement to service connection for a given 
disorder has been denied by a decision of the RO, that 
determination, absent disagreement by the Veteran within a 
period of one year, is final.  38 U.S.C.A. § 7105.  Where a 
claim for entitlement to service connection has been 
previously denied, and that decision becomes final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

New and material evidence is defined by regulation.  See 
38 C.F.R. § 3.156(a).  As relevant to this appeal, new 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  Id.

In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

With respect to the Veteran's application to reopen a claim 
of service connection for multiple joint arthritis, the 
evidence before VA at the time of the final RO decision in 
1991 consisted of the Veteran's service treatment records and 
post service VA treatment records.  It was determined the 
service treatment records showed no complaints or findings 
indicative of the presence of arthritis and there was no 
evidence of arthritis within one year following separation 
from service.  Thus, the claim was denied.  

The newly submitted evidence includes additional post service 
VA treatment records and the Veteran's lay statements.  

The pertinent evidence includes a report of a VA examination 
of the Veteran's hands, thumbs, and fingers in July 2009.  
The claims file was reviewed by the examiner.  Magnetic 
resonance imaging of the left hand was done, but it was 
stated that the examination was "suboptimal" due to motion by 
the Veteran.  The examiner contradicted himself or herself by 
giving a diagnosis of "mild degenerative changes of both 
hands, not found," but then adding that upon review of the 
evidence in the file and the recent documentation, "arthritis 
of multiple joints including both hands is at least as likely 
as not related to her hand problems when she was in the 
service."  This statement, at a minimum, is sufficient to 
warrant reopening of the previously denied claim.  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Under the 
circumstances, the Board is of the opinion that the claim for 
service connection for multiple joint arthritis has been 
reopened.  


ORDER

New and material evidence having been submitted, the claim 
for service connection for multiple joint arthritis, to 
include the hands, has been reopened, and, to that extent, 
the appeal is allowed.  





REMAND

The record as it stands is currently inadequate for the 
purpose of making a fully informed decision as to the claims 
of entitlement to service connection for multiple joint 
arthritis of the hands and increased ratings for hemorrhoids 
and for the toes.  Where the record before the Board is 
inadequate to render a fully informed decision, a remand to 
the RO is required in order to fulfill the statutory duty to 
assist the Veteran in developing facts pertinent to the 
claims.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

With regard to hemorrhoids, the Veteran has not been accorded 
an examination to assess the current nature and extent of 
impairment attributable to the hemorrhoids for several years.  

With regard to the claim for multiple joint arthritis, the 
Board finds that the Veteran meets the criteria for obtaining 
a medical examination to clarify both the nature and etiology 
of her claimed disability.  See 38 U.S.C.A. § 5103A.  There 
is contradictory evidence of record to indicate whether or 
not she actually has arthritis of multiple joints, to include 
the hands.  As noted above, examination by VA in July 2009 
resulted in a pertinent diagnosis of "mild degenerative 
changes of both hands, not found," but then included a 
notation by the examiner that "arthritis of multiple joints 
including both hands is at least as likely as not related to 
her [the Veteran] hand problems when she was in the service."  
Clarification in this area is required.  

With regard to the claims for initial disability ratings in 
excess of 10 percent for pes cavus of the left foot, with 
neuroma, and hallux valgus, left great toe, and for an 
initial disability rating in excess of 10 percent for pes 
cavus of the right foot, with neuroma and hallux valgus, 
right great toe, the evidence of record includes a December 
2009 statement from the Veteran and reports of an evaluation 
of the feet by a health care professional received in August 
2009, received at BVA in January 2009.  The RO has not issued 
a supplemental statement of the case with regard to these 
issues.  The Veteran did not waive consideration of the 
additional evidence.  Accordingly, the appropriate Board 
action is to remand the matter to the RO for the issuance of 
a supplemental statement of the case.

In view of the foregoing, and in order to give the Veteran 
every consideration, the case is REMANDED to the RO/AMC for 
the following actions:

1.  The Veteran should be asked to 
provide information with regard to any 
health care professionals she has seen 
for the disabilities at issue since July 
2009.  She should be requested to sign 
any necessary authorization for release 
of any private records to VA.  All 
attempts to procure records should be 
documented in the claims file.  If the 
RO/AMC cannot obtain records identified 
by the Veteran, a notation to that effect 
should be included in the claims file.  
Moreover, the Veteran and her 
representative should be informed of any 
such problem.

2.  The health care professional who 
conducted the July 27, 2009, examination 
of the Veteran at the VA medical facility 
in El Paso, Texas, should be contacted 
and asked to provide clarification as to 
whether he or she believes the Veteran 
has arthritis, and, if so, whether that 
arthritis of multiple joints, to include 
the hands, is at least as likely as not 
attributable to the Veteran's active 
service.  It would be helpful if the 
examiner would use the following 
language, as may be appropriate:  "More 
likely than not" (meaning likelihood 
greater than 50 percent), "at least as 
likely as not" (meaning likelihood of at 
least 50 percent), or "less likely than 
not" or "unlikely" (meaning that there is 
a less than 50 percent likelihood).  The 
term "at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of the medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion expressed.  If that examiner is 
not available, or if deemed advisable, 
the Veteran should be afforded an 
appropriate VA examination to determine 
the etiology of any current arthritis of 
multiple joints, to include the hands.  
The claims files must be made available 
to and be reviewed by the examiner in 
conjunction with the examination, and the 
examination report should reflect that 
such a review was made.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies, to include 
X-ray studies, should be accomplished.  
The examiner should then provide an 
opinion as to whether it is at least as 
likely as not that any current arthritis 
of multiple joints, to include the hands, 
was incurred in or permanently increased 
in severity during the Veteran's active 
service.  If an opinion cannot be reached 
without resort to speculation, then the 
examiner must so state and explain why he 
or she cannot reach such an opinion 
without speculation.

3.  The Veteran should be afforded the 
appropriate VA examination to determine 
the current nature and extent of 
impairment attributable to hemorrhoids.  
The claims files must be made available 
to and reviewed by the examiner in 
conjunction with the examination, and the 
examination report should reflect that 
such review was made.  All pertinent 
symptomatology and findings should be 
reported in detail.  The examiner should 
comment as to the degree of impairment 
attributable to any hemorrhoids that may 
be present.  

4.  The Veteran should be accorded an 
examination by a physician knowledgeable 
in foot disorders for the purpose of 
determining the current nature and extent 
of impairment attributable to her 
bilateral foot disability.  All necessary 
testing is to be accomplished.

5.  The Veteran should be issued a 
supplemental statement of the case with 
respect to the issues of increased 
evaluations for pes cavus of the left 
foot, with neuroma and hallux valgus of 
the left great toe, and pes cavus of the 
right foot, with neuroma and hallux 
valgus, of the right great toe.  

5.  After readjudication of all the 
remanded issues, if any of the benefits 
sought are not granted to the Veteran's 
satisfaction, she and her representative 
should be provided with a supplemental 
statement of the case.  This must contain 
notice of all relevant action taken on 
the claims for benefits since the 
issuance of the most recent supplemental 
statement of the case dated in November 
2009.  An appropriate period of time 
should be allowed for response.  

Then, the case should be returned to the Board, if otherwise 
in order.  The Board intimates no opinion as to any final 
outcome warranted.  The Veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                        
____________________________________________
	Thomas H. O'Shay
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


